Case 18-50762            Doc 230           Filed 09/29/20         Entered 10/01/20 09:41:50                            Page 1 of 1
Connecticut Local Fonn Change of Address                                                                                           06/2020


                                  United States Bankruptcy Court
                                       District of Connecticut


                                                                      Case No.:          £°'01--/o2 0 ~iklq
                                                                                       18'.:: -
                                                                      Adversary Proceeding No.: l'6 -OS¢1.3b 'Cf ......
                                                                                                            v                                 1•

                                                                      Chapter:


                              CHANGE OF MAILING ADDRESS FOR DEBTOR,
                               CREDITOR or OTHER PARTY IN INTEREST


   This change of mailing address is submitted by: (Mark only one)
    ~ Debtor       D   Joint Debtor        D   Creditor   D   Other
                                                                         ---------------
                                                              (Party in interest, plaintiff. defendant, professional retained by the estate, etc.)
   Full Name:
                       Separate forms must be completed/or each requestor updating their address.
  List the address
  previously provided
  to the Court:


                           Street Address - Line 2


                           ATTN: Line (if applicable, for Creditor)

                           C11 ees2,,.) vv, ~ tl c./T                          o 6 ~~
                           City, State and Zipod

   List the new address:
                           (new) Street Address - Line 1


                           (new) Street Address - Line 2


                           (new) ATTN: Line (if applicable, for Creditor)

                           C,1uBehJv1n c H c ✓ r                                  Ol <?:3 b
                           (new) City, State an~ Zip Code




                                                    Title of corporate officer, partner, or agent (if applicable)




                                                    Date
